REVOLVING NOTE

January 22, 2007

FOR VALUE RECEIVED, the undersigned (the “Foreign Borrower”) hereby
unconditionally promises to pay, on the Revolving Commitment Termination Date
(as defined in the Credit Agreement referred to below), to the order of ALLIED
IRISH BANK (the “Lender”) at the office of HSBC Bank USA, National Association
located at 125 High Street, 16th Floor, Oliver Street Tower, Boston, MA 02110,
in lawful money of the United States of America or such other currency as
required by the Credit Agreement and in immediately available funds, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Foreign Borrower pursuant to Section 2.1 of the Credit Agreement referred to
below.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Revolving Note is authorized to endorse the date and amount
of each Loan made pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed; provided, however, that the failure
to make any such endorsement shall not affect the obligations of the undersigned
under this Revolving Note.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of December 21, 2006 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among Lionbridge Technologies, Inc., a
Delaware corporation (the "Company”), the Material Domestic Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and HSBC Bank USA, National Association, as
administrative agent for the Lenders (the “Administrative Agent"), and joined by
Lionbridge International Finance Limited, as Foreign Borrower, and Lionbridge
International and Lionbridge Luxembourg S.A.R.L., as the Additional Foreign
Guarantors, pursuant to that certain Amendment and Joinder Agreement dated as of
the date hereof, and the holder is entitled to the benefits thereof. Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Foreign Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

1

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

LIONBRIDGE INTERNATIONAL FINANCE LIMITED,
a company formed under the laws of Ireland

By: /s/ Joe Walsh
Name: Joe Walsh
Title: Director


2

REVOLVING NOTE

January 22, 2007

FOR VALUE RECEIVED, the undersigned (the “Foreign Borrower”) hereby
unconditionally promises to pay, on the Revolving Commitment Termination Date
(as defined in the Credit Agreement referred to below), to the order of HSBC
BANK USA, NATIONAL ASSOCIATION (the “Lender”) at the office of HSBC Bank USA,
National Association located at 125 High Street, 16th Floor, Oliver Street
Tower, Boston, MA 02110, in lawful money of the United States of America or such
other currency as required by the Credit Agreement and in immediately available
funds, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Foreign Borrower pursuant to Section 2.1 of the Credit Agreement
referred to below.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Revolving Note is authorized to endorse the date and amount
of each Loan made pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed; provided, however, that the failure
to make any such endorsement shall not affect the obligations of the undersigned
under this Revolving Note.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of December 21, 2006 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among Lionbridge Technologies, Inc., a
Delaware corporation (the "Company”), the Material Domestic Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and HSBC Bank USA, National Association, as
administrative agent for the Lenders (the “Administrative Agent"), and joined by
Lionbridge International Finance Limited, as Foreign Borrower, and Lionbridge
International and Lionbridge Luxembourg S.A.R.L., as the Additional Foreign
Guarantors, pursuant to that certain Amendment and Joinder Agreement dated as of
the date hereof, and the holder is entitled to the benefits thereof. Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Foreign Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

3

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

LIONBRIDGE INTERNATIONAL FINANCE LIMITED,
a company formed under the laws of Ireland

By: /s/ Joe Walsh
Name: Joe Walsh
Title: Director


4

REVOLVING NOTE

January 22, 2007

FOR VALUE RECEIVED, the undersigned (the “Foreign Borrower”) hereby
unconditionally promises to pay, on the Revolving Commitment Termination Date
(as defined in the Credit Agreement referred to below), to the order of JPMORGAN
CHASE BANK, N.A. (the “Lender”) at the office of HSBC Bank USA, National
Association located at 125 High Street, 16th Floor, Oliver Street Tower, Boston,
MA 02110, in lawful money of the United States of America or such other currency
as required by the Credit Agreement and in immediately available funds, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Foreign Borrower pursuant to Section 2.1 of the Credit Agreement referred to
below.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Revolving Note is authorized to endorse the date and amount
of each Loan made pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed; provided, however, that the failure
to make any such endorsement shall not affect the obligations of the undersigned
under this Revolving Note.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of December 21, 2006 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among Lionbridge Technologies, Inc., a
Delaware corporation (the "Company”), the Material Domestic Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and HSBC Bank USA, National Association, as
administrative agent for the Lenders (the “Administrative Agent"), and joined by
Lionbridge International Finance Limited, as Foreign Borrower, and Lionbridge
International and Lionbridge Luxembourg S.A.R.L., as the Additional Foreign
Guarantors, pursuant to that certain Amendment and Joinder Agreement dated as of
the date hereof, and the holder is entitled to the benefits thereof. Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Foreign Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

5

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

LIONBRIDGE INTERNATIONAL FINANCE LIMITED,
a company formed under the laws of Ireland

By: /s/ Joe Walsh
Name: Joe Walsh
Title: Director


6

REVOLVING NOTE

January 22, 2007

FOR VALUE RECEIVED, the undersigned (the “Foreign Borrower”) hereby
unconditionally promises to pay, on the Revolving Commitment Termination Date
(as defined in the Credit Agreement referred to below), to the order of JPMORGAN
EUROPE LIMITED, (the “Lender”) at the office of HSBC Bank USA, National
Association located at 125 High Street, 16th Floor, Oliver Street Tower, Boston,
MA 02110, in lawful money of the United States of America or such other currency
as required by the Credit Agreement and in immediately available funds, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Foreign Borrower pursuant to Section 2.1 of the Credit Agreement referred to
below.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Revolving Note is authorized to endorse the date and amount
of each Loan made pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed; provided, however, that the failure
to make any such endorsement shall not affect the obligations of the undersigned
under this Revolving Note.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of December 21, 2006 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among Lionbridge Technologies, Inc., a
Delaware corporation (the "Company”), the Material Domestic Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and HSBC Bank USA, National Association, as
administrative agent for the Lenders (the “Administrative Agent"), and joined by
Lionbridge International Finance Limited, as Foreign Borrower, and Lionbridge
International and Lionbridge Luxembourg S.A.R.L., as the Additional Foreign
Guarantors, pursuant to that certain Amendment and Joinder Agreement dated as of
the date hereof, and the holder is entitled to the benefits thereof. Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Foreign Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

7

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

LIONBRIDGE INTERNATIONAL FINANCE LIMITED,
a company formed under the laws of Ireland

By: /s/ Joe Walsh
Name: Joe Walsh
Title: Director


8

REVOLVING NOTE

January 22, 2007

FOR VALUE RECEIVED, the undersigned (the “Foreign Borrower”) hereby
unconditionally promises to pay, on the Revolving Commitment Termination Date
(as defined in the Credit Agreement referred to below), to the order of
SOVEREIGN BANK, N.A. (the “Lender”) at the office of HSBC Bank USA, National
Association located at 125 High Street, 16th Floor, Oliver Street Tower, Boston,
MA 02110, in lawful money of the United States of America or such other currency
as required by the Credit Agreement and in immediately available funds, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Foreign Borrower pursuant to Section 2.1 of the Credit Agreement referred to
below.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Revolving Note is authorized to endorse the date and amount
of each Loan made pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed; provided, however, that the failure
to make any such endorsement shall not affect the obligations of the undersigned
under this Revolving Note.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of December 21, 2006 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among Lionbridge Technologies, Inc., a
Delaware corporation (the "Company”), the Material Domestic Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and HSBC Bank USA, National Association, as
administrative agent for the Lenders (the “Administrative Agent"), and joined by
Lionbridge International Finance Limited, as Foreign Borrower, and Lionbridge
International and Lionbridge Luxembourg S.A.R.L., as the Additional Foreign
Guarantors, pursuant to that certain Amendment and Joinder Agreement dated as of
the date hereof, and the holder is entitled to the benefits thereof. Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Foreign Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

9

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

LIONBRIDGE INTERNATIONAL FINANCE LIMITED,
a company formed under the laws of Ireland

By: /s/ Joe Walsh
Name: Joe Walsh
Title: Director


10

REVOLVING NOTE

January 22, 2007

FOR VALUE RECEIVED, the undersigned (the “Foreign Borrower”) hereby
unconditionally promises to pay, on the Revolving Commitment Termination Date
(as defined in the Credit Agreement referred to below), to the order of WACHOVIA
BANK, NATIONAL ASSOCIATION (the “Lender”) at the office of HSBC Bank USA,
National Association located at 125 High Street, 16th Floor, Oliver Street
Tower, Boston, MA 02110, in lawful money of the United States of America or such
other currency as required by the Credit Agreement and in immediately available
funds, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Foreign Borrower pursuant to Section 2.1 of the Credit Agreement
referred to below.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Revolving Note is authorized to endorse the date and amount
of each Loan made pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed; provided, however, that the failure
to make any such endorsement shall not affect the obligations of the undersigned
under this Revolving Note.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of December 21, 2006 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among Lionbridge Technologies, Inc., a
Delaware corporation (the "Company”), the Material Domestic Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and HSBC Bank USA, National Association, as
administrative agent for the Lenders (the “Administrative Agent"), and joined by
Lionbridge International Finance Limited, as Foreign Borrower, and Lionbridge
International and Lionbridge Luxembourg S.A.R.L., as the Additional Foreign
Guarantors, pursuant to that certain Amendment and Joinder Agreement dated as of
the date hereof, and the holder is entitled to the benefits thereof. Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Foreign Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

11

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

LIONBRIDGE INTERNATIONAL FINANCE LIMITED,
a company formed under the laws of Ireland

By: /s/ Joe Walsh
Name: Joe Walsh
Title: DirectorS.NEXT


12